Dissenting Opinion by
Judge Rogers:
I respectfully dissent. Section 201(c)(1) of the Tax Reform Code of 1971, Act of March 4, 1971, P.L. 6, as amended, 72 P.S. §7201(c)(l), defines manufacturing, inter alia, as a process or operation which places personal property in a character different from that in which it was acquired. The Code excludes from use tax tangible personal property used in manufacturing as so defined. The question is whether the personal property used in the instant taxpayer’s activity with respect to worn out tractor engines, transmissions and torques is an operation which gives those items different character. As the majority correctly points out, the provision, being an exclusion, must be strictly construed against the Commonwealth. The Commonwealth has not convinced me that an engine, transmission or torque which has been cleaned, disassembled, supplied with new parts, painted, tested, packaged and placed on the shelf for sale is an article of personal property of the same character as the engine, transmission, or torque whose senescence occasioned those ministrations.